Citation Nr: 0700394	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  03-20 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension to 
include as a result of exposure to Agent Orange (AO).

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS), as secondary to service-connected post-
traumatic stress disorder (PTSD). 

3.  Entitlement to service connection for degenerative 
neuropathies, including resulting ankylosing spondylosis, to 
include as a result of exposure to Agent Orange (AO).  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1969 to April 1971, 
including service in Vietnam during the Vietnam era.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2002 and May 2004 rating 
determinations of the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The veteran was scheduled to present testimony in February 
2005, via videoconference hearing.  In a January 2005 
correspondence, the veteran indicated that he would not be 
attending that hearing and that he did not wish to have 
another scheduled.

The issue of entitlement to service connection for 
degenerative neuropathies, to include resulting ankylosing 
spondylosis, is remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  Hypertension was not shown during service or for many 
years thereafter; hypertension is not presumed to be related 
to in-service exposure to herbicide; there is no competent 
medical evidence demonstrating a link between any current 
hypertension and any aspect of the veteran's period of 
service.  

2.  The veteran has not been currently shown to have 
irritable bowel syndrome.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated during 
service nor may be it be presumed to have been incurred or 
aggravated as a result of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, and 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3,307, and 3.309 (2006).

2.  IBS was not incurred or aggravated during service nor may 
be it be presumed to have been incurred or aggravated as a 
result of service nor it is proximately due to or the result 
of the service-connected PTSD.   38 U.S.C.A. § 1101, 1110, 
1112, and 1113 (West 2002); 38 C.F.R. §§ 3.303, 3,307, 3.309, 
and 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The November 2001, August 2002, and December 2003 VCAA 
letters informed the veteran of the information and evidence 
necessary to substantiate his claims.  The VCAA letters also 
told the veteran what types of evidence VA would undertake to 
obtain and what evidence the veteran was responsible for 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The August 2002 and December 2003 letters notified the 
veteran of the need to submit any pertinent medical or 
service medical records in his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim; however, he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  As the Board 
concludes below that the preponderance of the evidence is 
against these claims, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the VCAA.  All 
available service medical, VA, and private treatment records 
have been obtained.  As to the necessity for examinations, 
the Board notes that the evidence before the Secretary, does 
not, taking into account all information and lay or medical 
evidence (including statements from the claimant), indicate 
that hypertension may be associated with any aspect of the 
veteran's active military service, or that the veteran has 
IBS related to service or his service-connected PTSD.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide these matters 
and no further action is necessary.  See generally 38 C.F.R. 
§ 3.159 (c) (4).  Significantly, no additional pertinent 
evidence has been identified by the appellant as relevant to 
the issues decided below.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.  

Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In addition to the above, the pertinent laws and regulations 
provide that certain conditions, such as hypertension, will 
be presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be allowed on a presumptive basis 
for certain itemized conditions as a result of exposure to 
herbicides.  38 C.F.R. § 3.307.  The following diseases are 
associated with herbicide exposure for purposes of the 
presumption: chloracne or other acneform disease consistent 
with chloracne, type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Court has held that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation, even if there is no entitlement to the presumption 
of service incurrence.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The Court has also held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Hypertension

The veteran seeks service connection for hypertension, 
claiming that this condition is due to service and/or that it 
is related to in-service exposure to herbicides in Vietnam.

While in-service exposure to herbicides (such as Agent 
Orange) is conceded due to the veteran's service in Vietnam, 
the Board notes, at the outset, that hypertension is not 
listed among the enumerated disorders presumed to be related 
to such exposure.  See 38 C.F.R. §§ 3.307 and 3.309.  
Furthermore, hypertension as not shown during service or for 
decades thereafter.  As such, presumptive service connection 
for bladder cancer under 38 C.F.R. §§ 3.307 and 3.309 is not 
possible.  
 
As noted above, even if there is no entitlement to the 
presumption of service incurrence, the veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  See Combee, supra.  To do so, 
however, there must be some medical evidence linking the 
veteran's hypertension to service.  See Hickson, supra.

Here, however, there is no such evidence.  First, the 
veteran's service medical records are devoid of any 
complaints or findings of hypertension.  At the time of the 
veteran's April 1971 service separation examination, normal 
findings were reported for the heart and vascular systems.  
The veteran's blood pressure was 120/60.  

Second, there were no reports or findings of hypertension in 
the years immediately following service.  The veteran's 
hypertension was noted to have had its onset in the 1980's, 
many years after service.  

Third, there has been no competent medical evidence submitted 
or received relating any current hypertension to the 
veteran's period of service ending in 1971.  Without such 
evidence, the Board has no basis upon which to grant service 
connection. 

While the Board notes the veteran's belief that his current 
hypertension is related to some aspect of his period of 
service, he, as a lay person, is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any hypertension the veteran 
currently suffers from is not related to his period of 
service.  As such, the veteran's claim for service connection 
must be denied.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.




IBS

The veteran seeks service connection IBS, claiming that this 
condition is due to service and/or that it is related to his 
service-connected PTSD.

As noted above, service connection may be granted on a direct 
basis - when a disability is shown to be related to service, 
and it may be granted on a secondary basis - when a 
disability is found to be proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310 and 
compensation is payable for the degree of aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Here, however, service connection is not warranted for IBS on 
either a direct or a secondary basis, as the medical records 
on file do not show that the veteran currently has a 
diagnosis of IBS.  While the veteran is service-connected for 
PTSD, the medical records on file do not show that the 
veteran's PTSD has caused him to develop a separate 
gastrointestinal disorder such as IBS.

Initially, the Board points out that the veteran's service 
medical records are devoid of any complaints or findings of a 
gastrointestinal or bowel disorder, including IBS.  At the 
time of the veteran's April 1971 service separation 
examination, normal findings were reported for the veteran's 
abdomen and viscera and anus and rectum.  In the summary of 
defects and diagnoses section of the report, there was 
nothing listed.  The veteran indicated that his health was 
good in the "notes" section of the report.  

More importantly, there have been no findings of irritable 
bowel syndrome at any time subsequent to service.  While the 
records show that the veteran was treated for stomach reflux, 
there is no indication on file that he has ever been 
diagnosed with IBS.  

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  It is equally clear, however, that the 
resolution of issues that involve medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, require professional evidence.  See Espiritu, 
supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

In the absence of competent medical evidence showing that the 
veteran has a medical diagnosis of IBS, there is no basis for 
the grant of service connection for such disability.  A 
medical diagnosis of a current disability is the cornerstone 
of a claim for VA disability benefits.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer, supra at 225.  
In Brammer, it was noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where disability is present.  See also Gilpin, supra.  
(Service connection may not be granted unless a current 
disability exists).  The veteran does not currently have a 
diagnosis of IBS, nor has he submitted any evidence to show 
that he has ever been diagnosed with such a condition.  The 
Court has held that there can be no valid claim without proof 
of a present disability.  Rabideau, supra.  

Without a diagnosis of IBS, service connection can not be 
granted for this condition.  The preponderance of the 
evidence is against the claim for service connection for IBS, 
and it must be denied.       

While the Board notes the veteran's belief that he currently 
has IBS which is related to his service-connected PTSD, as 
noted above, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu and Moray.  Moreover, there has been no 
competent medical evidence submitted relating any current 
gastrointestinal or bowel disorder to the veteran's period of 
service or his service-connected PTSD.  


ORDER

Service connection for hypertension is denied.  

Service connection for IBS is denied.  


REMAND

The veteran seeks service connection for degenerative 
neuropathies (including resulting ankylosing spondylosis), 
asserting that such conditions are due to service or result 
from his exposure to Agent Orange during service.

A May 2002 VA neurology note indicated that the veteran had a 
history of prolonged exposure to agent orange while serving 
in Vietnam, that he has peripheral neuropathy related to 
agent orange exposure, and that he has an increased risk for 
developing ankylosing spondylitis.  The record also shows 
that the veteran has degenerative joint disease of the 
cervical and lumbosacral spine, which have not been related 
to service.  

After review of the record, the Board finds that additional 
development is necessary prior to adjudication of this 
matter.  Specifically, the veteran should be afforded a VA 
examination to identify the precise nature and likely 
etiology of any neuropathy, especially his claimed 
degenerative neuropathies including resulting ankylosing 
spondylosis. 

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran that he should 
submit any evidence he has pertaining to 
his claim that he is entitled to service 
connection for degenerative neuropathies 
including resulting ankylosing 
spondylosis.  Ask the veteran to complete 
a release authorizing VA to obtain any 
outstanding pertinent medical records or 
supporting opinions from private health 
care providers.  The RO should then 
request these records, and obtain any 
pertinent records of VA treatment or 
examination.

2.  After any records are added to the 
claims file and/or sufficient time has 
been allowed for the veteran to respond, 
the RO should schedule the veteran for an 
appropriate examination to determine the 
nature and etiology of any neuropathy to 
include any resulting ankylosing 
spondylosis.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to and reviewed by the examiner.  The 
examiner should indicate that he/she has 
reviewed the claims folder.  The examiner 
is requested to render the following 
opinions:  Does the veteran currently 
have any type of neuropathy, including 
degenerative neuropathies resulting 
ankylosing spondylosis?  If so, is it at 
least as likely as not (50 percent 
probability or greater) that any current 
neuropathy, including any resulting 
ankylosing spondylosis, if found, is 
related to the veteran's period of 
service, including as a result of 
exposure to AO?  Complete detailed 
rationale is requested for reach opinion 
that is rendered.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order. 

The purpose of this remand is to assist the veteran in the 
development of his claim.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


